 



EXHIBIT 10-k-13
September 4, 2007
Mr. J. Scott Blouin
75 Monterey Pine Drive
Newport Coast, CA 92657

     Re:   Amendment to Employment Agreement and
Separation and Release Agreement

Dear Scott:
     This letter agreement (this “Agreement”) (1) amends the Employment
Agreement between you and Conexant Systems, Inc. (the “Company”) dated
December 18, 2002, as amended February 27, 2004 (the “Employment Agreement”) and
(2) sets forth the terms of your separation from employment with Conexant
Systems, Inc. (the “Company”). Except as otherwise specified in Section 1 of
this Agreement, this Agreement will be effective upon the “Effective Date” (as
defined in the general release attached hereto as Exhibit A).

1.   Amendments to Employment Agreement. Section 6(e)(ii) of the Employment
Agreement is amended effective as of September 4, 2007 to read as follows:

     “(ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date specified in
a separate Separation and Release Agreement entered into between the Executive
and the Company,”

    In addition, Section 7(a) of the Employment Agreement is amended by
Sections 5 through 8 of this Agreement to reflect the provisions of
Section 409A.

2.   Separation from Employment. The Company has elected to terminate your
employment without “cause” in accordance with Section 7(a) of the Employment
Agreement. This Agreement constitutes your “Notice of Termination” under the
Employment Agreement. Your last day of employment as Senior Vice President and
Chief Financial Officer shall be September 9, 2007. From September 10, 2007
through October 12, 2007, your title will be Executive Assistant to the Chief
Executive Officer. Your last day as an active employee of the Company will be
October 12, 2007 (the “Date of Termination”). Thereafter, you will be entitled
to the salary continuation benefits set forth below.

3.   Accrued Obligations. Within thirty days after the Date of Termination, you
will be paid your Annual Base Salary through the Date of Termination and any
unused vacation benefits that you may have accrued through the Date of
Termination. You will not accrue any vacation

 



--------------------------------------------------------------------------------



 



    after the Date of Termination. Any compensation previously deferred by you
that is grandfathered and not subject to the rules of Section 409A will be
payable in accordance with the terms of the plan or arrangement under which the
compensation is deferred. Any compensation previously deferred by you that is
subject to the rules of Section 409A will be payable in accordance with the
terms of the plan or arrangement under which the compensation was deferred as
amended to comply with Section 409A. Any other amounts or benefits required to
be paid or provided, or which you are entitled to receive, under any plan,
program, policy, practice, contract or agreement of the Company or its
affiliates to the extent unpaid will be payable in accordance with the terms of
the plan or arrangement under which the compensation was deferred.   4.  
Continuation Period. Beginning October 13, 2007, you will be placed on personal
leave and will remain on the Company’s payroll as an inactive employee through
October 12, 2009 (the “Continuation Period”), although you will be required to
provide the Company with services during the Continuation Period, as requested
by the Company, for up to ten (10) hours per month. During the Continuation
Period and subject to the six-month wait for “key employees” required by
Section 409A, you will continue to receive base salary payments and certain
benefits, as set forth in more detail in Sections 5, 6 and 7 below. Upon the
expiration of the Continuation Period, your employment with the Company will be
terminated.   5.   April 14, 2008 Payment. On April 14, 2008, you will be paid
an amount equal to $417,500. This amount represents the total of six months of
Annual Base Salary for the period of October 12, 2007 through April 13, 2008,
the amount equal to a full year’s target bonus and an additional amount equal to
$60,000. The six months of Annual Base Salary is payable pursuant to
Section 7(a)(ii) of the Employment Agreement and the amount equal to a full
year’s target bonus is payable pursuant to Section 7(a)(iii) of the Employment
Agreement, as amended by this Agreement to comply with Section 409A.   6.  
Salary Continuation. From April 14, 2008 through October 12, 2009, you will
continue to be paid your current Annual Base Salary of $325,000 per annum, which
will be paid to you periodically in accordance with the Company’s normal payroll
procedures. These amounts are provided pursuant to Section 7(a)(ii) of the
Employment Agreement, as amended by this Agreement to comply with Section 409A.
  7.   Continued Health, Life and Accidental Death & Dismemberment Insurance.
During the Continuation Period, you will be provided with continued coverage
under the Company’s medical, dental, vision, life, and accidental death &
dismemberment insurance plans, provided that (A) to the extent any such benefit
is provided via reimbursement to you, no such reimbursement will be made by the
Company later than the end of the year following the year in which the
underlying expense is incurred, (B) any such benefit provided by the Company in
any year will not be affected by the amount of any such benefit provided by the
Company in any other year, subject to any maximum benefit limitations under the
applicable plan’s terms, and (C) under no circumstances will you be permitted to
liquidate or exchange any such benefit for cash or any other benefit. These
benefits are provided pursuant to Section 7(a)(iv) of the Employment Agreement,
as amended by this Agreement to comply with Section 409A.

2



--------------------------------------------------------------------------------



 



8.   Equity Arrangements. During the Continuation Period, subject to the terms
of the plan or plans under which the awards were granted, you will continue to
vest in all unvested options to purchase Company Common Stock and shares of
restricted Company Common Stock you hold and you will be entitled to exercise
all such vested options during the Continuation Period and the three month
period commencing at the end of the Continuation Period or the expiration date
of the option, whichever is earlier.       In the event that you do not exercise
any or all of your vested stock options during their respective exercise
periods, all such stock options will terminate upon the expiration of their
respective exercise periods.   9.   No Other Benefits. During the Continuation
Period, you will not be eligible to participate in any Company equity or
equity-based plan or program, incentive or bonus compensation plan or program,
401(k) savings or vacation benefit plan or program. You will not accrue any
vacation benefits during the Continuation Period.   10.   Business Expenses. The
Company will reimburse you for any un-reimbursed, reasonable business expenses
incurred by you on or before the Date of Termination, pursuant to the Company’s
reimbursement policies, provided that you present all expense reports to the
Company in accordance with such policies. All such expense reports must be
submitted within thirty days following the Separation Date.   11.   Withholding
Taxes and Other Deductions. The Company will withhold from any payments due to
you under this Agreement any applicable federal, state, local, and any other
taxes, and such other deductions as are prescribed by law.   12.   Breach of
this Agreement. In the event that you breach any of your obligations under this
Agreement, the Company will have the right to not provide you with, or to cease
providing you with, any of the amounts or benefits that would otherwise be
provided to you during the Continuation Period, including those under Sections 5
through 9 above.   13.   Restrictive Covenants. You acknowledge and agree that
you will comply with the provisions of 12 (Non-Solicitation) and 13
(Confidential Information) of the Employment Agreement. Those sections are
hereby incorporated into this Agreement as if set forth herein.   14.   Return
of Company Property. Except for your laptop computer and attendant docking
station and mobile phone provided to you by the Company, you are obligated to
return any and all equipment, products, and property, including but not limited
to work files and computers, either belonging to the Company or associated with
your employment with the Company, that are currently in your possession or under
your control, to a designated Company representative on or prior to the Date of
Termination.   15.   Cooperation. During the Continuation Period and thereafter,
you will cooperate with the Company and be reasonably available to the Company
with respect to continuing or future matters arising out of your employment or
any other relationship with the Company, whether such matters are
business-related, legal, or otherwise. It is agreed that (a) the Company will
provide you with reasonable advance notice regarding these activities, and
(b) any requests

3



--------------------------------------------------------------------------------



 



    made hereunder by the Company will be made in good faith and will not
unreasonably interfere with your duties to any subsequent employer.

16.   General Release. As a condition to the effectiveness of this Agreement,
you must execute the general release attached hereto as Exhibit A. This
Agreement, and the obligations hereunder, will not become effective until the
“Effective Date” (as defined in the general release).   17.   Neutral Reference
and Verification of Employment. If requested, the Company will provide your
prospective employers with a neutral reference. Generally, such reference is
limited to a verification of your date of hire, last date of employment, and job
title with the Company. If you request, the Company will provide you with
further details about its practice on verifications of employment.   18.  
Arbitration. Except to the extent equitable relief is sought by the Company in
accordance with Section 13 above, each suit, action, or proceeding arising out
of or relating to this Agreement, the subject matter of this Agreement, the
performance of the parties hereto of their obligations under this Agreement, or
the claimed breach of this Agreement, will be resolved pursuant to final and
binding arbitration before the American Arbitration Association (“AAA”) in
accordance with the AAA’s Rules for the Resolution of Employment Disputes (or
the then equivalent thereof) (the “Rules”). Any such arbitration will be heard
in Los Angeles, California before a single arbitrator selected in accordance
with the Rules, provided that the appropriate background of a potential
arbitrator, relevant to the issues to be resolved, will be given due
consideration by the appointing parties. It is intended that any arbitration
under this Section 18 will remain confidential to the maximum extent permitted
by law, and to that end it is agreed by the parties hereto that the facts
disclosed in the arbitration, the issues arbitrated, and the views or opinions
of any persons concerning them will not be disclosed to third persons at any
time, except to the extent necessary to enforce an award or judgment or as
required by law or in response to legal process or in connection with such
arbitration, and except any disclosure to attorneys, accountants or other
professional advisors. Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, including, without limitation,
courts in the State of California.   19.   Entire Agreement. This Agreement sets
forth the entire agreement of the parties hereto with respect to your separation
from employment with the Company, and supersedes any and all prior agreements,
oral or written, with respect thereto.   20.   Amendment; Waiver. This Agreement
may not be amended, altered, or modified except by an instrument in writing duly
executed by the parties hereto. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, will thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights, or privileges hereunder.   21.   Necessary Amendments Due to Internal
Revenue Code Section 409A. You and the Company acknowledge that the requirements
of Section 409A are still being developed and interpreted by government
agencies, that certain issues under Section 409A remain unclear at

4



--------------------------------------------------------------------------------



 



    this time, and that the parties hereto have made a good faith effort to
comply with current guidance under Section 409A. Notwithstanding anything in
this Agreement to the contrary, in the event that amendments to this Agreement
are necessary in order to comply with future guidance or interpretations under
Section 409A, including amendments necessary to ensure that compensation will
not be subject to Section 409A, you agree that the Company will be permitted to
make such amendments, on a prospective and/or retroactive basis, in its sole
discretion, provided that it has first negotiated with you on a good faith basis
to construct an amendment that would be mutually satisfactory to the parties
hereto.

22.   Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of California without giving
effect to its conflict of laws principles.   23.   Acknowledgements. You
acknowledge that the amounts, benefits and amendments provided to you under this
Agreement are in excess of any obligations that the Company may otherwise have
to you. You also acknowledge that this Agreement is voluntarily entered into by
you in consideration of the undertakings by the Company as set forth herein and
that you have been advised to consult with an attorney prior to signing this
Agreement. This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein.

5



--------------------------------------------------------------------------------



 



24.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.       Please sign both copies of this
letter below, indicating your acceptance.

            Very truly yours,

CONEXANT SYSTEMS, INC.
      By:           Name:           Title:        

AGREED as of the date
first above written
                                                            
J. Scott Blouin

6



--------------------------------------------------------------------------------



 



GENERAL RELEASE AGREEMENT
     FOR AND IN CONSIDERATION OF certain separation benefits set forth in the
Amendment to Employment Agreement and Separation Agreement dated September 4,
2007 between Conexant Systems, Inc. (the “Company”) and me (the “Separation
Agreement”), as amended, I, J. Scott Blouin, agree, on behalf of myself, my
heirs, executors, administrators, and assigns, to release and discharge the
Company and its current and former officers, directors, employees, agents,
owners, subsidiaries, predecessors, divisions, s, parents, successors, and
assigns (the “Company Released Parties”) from any and all manner of actions and
causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
I, my heirs, executors, administrators, and assigns have, or may hereafter have,
against the Company Released Parties or any of them arising out of or by reason
of any cause, matter, or thing whatsoever from the beginning of the world to the
date hereof, including without limitation, my employment by the Company and the
cessation thereof, any predecessor employment agreements, all matters arising
under any federal, state, or local statute, rule, or regulation, or principle of
contract law or common law, including but not limited to, the Worker Adjustment
and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq.,
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq., the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the National Labor Relations Act
of 1935, as amended, 29 U.S.C. §§ 151 et seq., the California Fair Employment
and Housing Act, as amended, Cal. Gov’t Code §§ 12900 et seq., and any other
equivalent federal, state, or local statute; provided, however, that I do not
release or discharge the Company Released Parties (i) from any Losses arising
under the ADEA which arise after the date on which I execute this General
Release, (ii) from any claims for benefits in which I am vested that I may have
under the terms of any of the Company’s benefit plans applicable to me, or
(iii) from any claims for a breach by the Company of its obligations under the
Separation Agreement, or any right I may have to enforce the terms of such
agreement, or (iv) any rights to indemnification or directors and officers
liability insurance to which I may be entitled. It is understood that nothing in
this General Release is to be construed as an admission on behalf of the Company
Released Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.
     I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully

 



--------------------------------------------------------------------------------



 



informed, and after due deliberation, accepts its terms and sign the same as my
own free act. I understand that as a result of executing this General Release, I
will not have the right to assert that the Company violated any of my rights in
connection with my employment or with the termination of such employment.
     I acknowledge that I am familiar with Section 1542 of the Civil Code of the
State of California, which provides as follows:
A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
I hereby waive and relinquish any rights and benefits which I have or may have
under Section 1542 of the Civil Code of the State of California, to the full
extent permitted by law.
     I affirm that I have not filed, and agree, to the maximum extent permitted
by law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Company Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
or the cessation thereof, and agree not to voluntarily participate in such a
proceeding. However, nothing in this General Release will preclude or prevent me
from filing a claim with the Equal Employment Opportunity Commission that
challenges the validity of this General Release solely with respect to my waiver
of any Losses arising under the ADEA on or before the date on which I execute
this General Release.
     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that such 21-day consideration
period may be waived by me and that I may execute this General Release before
the expiration of such consideration period. I understand that upon my execution
of this General Release, I will have seven (7) days after such execution in
which I may revoke my execution of this General Release. In the event of
revocation, I must present written notice of such revocation to Michael H.
Vishny at the Company, 4000 MacArthur Boulevard, West Tower, Newport Beach, CA
92660, Fax (949-483-9462).
     If seven (7) days pass without receipt of such written notice of
revocation, this General Release will become binding and effective on the eighth
day (the “Release Effective Date”).

2



--------------------------------------------------------------------------------



 



     This General Release will be governed by the laws of the State of
California without giving effect to its conflict of laws principles.
 

         
 
J. Scott Blouin
 
 
Date    

3